     Case 2:18-cv-01092-KJM-DMC Document 44 Filed 07/29/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONALD CANFIELD,                                  No. 2:18-CV-1092-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    NARINDER SAUKHLA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s motion to compel, ECF No. 43.

19                  Plaintiff’s motion is defective. Plaintiff seeks to compel further responses to

20   requests for production. While Plaintiff states that the discovery requests at issue are attached to

21   his motion as Exhibit 1, there is no Exhibit 1 accompanying Plaintiff’s motion. Moreover,

22   Plaintiff has not provided the Court with a copy of Defendants’ allegedly deficient responses.

23   Absent a copy of the discovery and responses at issue, it is impossible for the Court to evaluate

24   Plaintiff’s motion, which is denied without prejudice.

25                  IT IS SO ORDERED.

26   Dated: July 29, 2021
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
